EXAMINER’S AMENDMENT

Reply Under 37 CFR 1.111

The submission of the reply filed on 2/11/21 to the non-final Office action of 11/18/2020 is acknowledged. Claims 1-7 are pending. Claims 1-3 have been previously withdrawn from further consideration on the merits as non-elected without traverse (see Election of 12/11/19). 

Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
	The non-elected without traverse claims 1-3 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
overall structure and functionality of the apparatus as recited in the independent claim 4, and at least in part, because claim 4 recites the limitations: “a branch harness connecting the control box to the electric component, at least one of the control boxes being configured to have, as one of a plurality of operation modes, an information writing mode for inputting external information, from an external device via the branch harness into the control box, for operating the electric component to be connected to the at least one of the control boxes, the trunk harness including a power line for transmitting the electric power, and a communication line for transmitting the communication signal, and not including a ground line, and the branch harness including a power line for transmitting the electric power, a communication line for transmitting the communication signal, and a ground line”.
The aforementioned limitations in combination with all remaining limitations of claim 4, are believed to render said claim 4 and claims 5-7 depending therefrom allowable over the prior art of record, taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835